DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 13-14, recites, “a groove provided in the first conductor and/or a groove provided in the first opening” the claimed limitation after “and/or” is an optional limitation, therefore it is not clear that the applicant is trying to claim a groove provided the first conductor or a groove provided in the first opening? Or both? If a groove provided in either first conductor or first opening, then the claims, which claims a groove provided on the first conductor or in the first opening will have an antecedent base issue.
For further examination, “a groove provided in the first conductor and/or a groove provided in the first opening” is considered as -- and a groove provided in the first opening--.
Claim 1, lines 15-16 recites, “a groove provided in the second conductor and/or a groove provided in the second opening” the claimed limitation after “and/or” is an optional limitation, therefore it is not clear that the applicant is trying to claim a groove provided the first conductor or a groove provided in the first opening? Or both? If a groove provided in either second conductor or second opening, then the claims, which claims a groove provided on the second conductor or in the first opening will have an antecedent base issue.
For further examination, “a groove provided in the second conductor and/or a groove provided in the second opening” is considered as -- and a groove provided in the second opening--.
Claim 1, lines 14-16 recites, “or a groove 22 provided in the second conductor and/or a groove provided in the second opening” the claimed limitation after “or” is an optional limitation, therefore it is not clear that the applicant is trying to claim a groove provided the second conductor and/or a groove provided in the second opening or not? If it is not claimed than its dependent claims those claiming the structure of a groove provided the second conductor and/or a groove provided in the second opening are having an antecedent base issues. For further examination, “or a groove provided the second conductor and/or a groove provided in the second opening” is considered as -- and a groove provided the second conductor and/or a groove provided in the second opening--.
Upon considering, as stated above, claim 4, recites, “the groove provided in the first conductor is axially aligned with the groove provided in the first opening and wherein the groove provided in the second conductor is axially aligned with the groove provided in the second opening”.is having lack of antecedent base issue.
Claim 7, recites, “wherein the cut-back and exposed central wire and/or some of the layers of the first and second conductors comprises a conical profile, wherein at least two of the central wire and the plurality of layers are cut back such that two distinct grooves are provided in two distinct exposed outer circumferential surfaces, respective outer circumferential surfaces having distinct diameters for their respective outer circumferential groove, and two distinct canted coil springs are provided respectively in each outer circumferential groove”. There is insufficient antecedent basis for this term in the claim, as depends on claim 5 and not 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-10 and 11-17 as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chansrivong  (US 2009/0149053).

    PNG
    media_image1.png
    244
    483
    media_image1.png
    Greyscale
Regarding claim 1, Chansrivong discloses, a cable assembly (fig. 1C) comprising: a first cable 14 having a first conductor, a second cable 14 having a second conductor and an electrically conducting joining element 10; the joining element 10 comprising a first opening OP1 and a second opening OP2; the cable assembly comprising a number of canted coil springs28, 30, 32, 34; a terminal portion of the first conductor (of 12) being secured to the first opening OP1 by means of a first canted coil spring 28, 30 ( see fig. 1C, and as terminal portion of the first conductor is being portion of the first cable 12); a terminal portion of the second conductor (of 14) being secured to the second opening OP2 by means of a second canted coiled spring 32, 34  (see fig 1c and as terminal portion of the second conductor is being portion of the second cable 14) wherein the canted coil springs are provided in annular compartments 20, 22, 24, 26 (see fig. 1A), each compartment 20, 22, 24, 26  being formed by: a groove 20, 22 provided in the first opening OP1; and a groove 22 provided in the second opening. 
Regarding claim 2, Chansrivong discloses, the canted coil springs are oriented circumferentially around a central longitudinal axis of the first and second conductors.
Regarding claim 3, Chansrivong discloses, the canted coil springs are electrically connecting the respective terminal portions of the first conductor and of the second conductor with the electrically conducting joining element. 
Regarding claim 5, Chansrivong, discloses each canted coil spring has an inner diameter substantially equal to the diameter of the outer circumferential groove of the conductor and an outer diameter substantially equal to the diameter of the grooves of the joining element.
Regarding claim 8, Chansrivong, discloses the openings OP1, OP2 comprises a funnel-shaped profile.
Regarding claim 9, Chansrivong, discloses the first opening has a shape adapted to receive the first conductor and wherein the second opening has a shape adapted to receive the second conductor.
Regarding claim 10, Chansrivong, discloses the first conductor 12 is different from the second conductor 14 (they are being two separate conductors of two separate cables). 
Regarding claims 11-17, Chansrivong discloses all the structural limitations as discussed in claim 1-10 above. The method steps, which only consist of “providing” securing, inserting, are inherent when the structural elements are present as discussed in claims 1-10 above and used as intended.
Allowable Subject Matter
Claims 18-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 18, the prior art of record doe not disclose or teach a cable assembly comprising a first cable having a first conductor and a second cable having a second conductor; such that: a terminal portion of the first conductor has been cut back to expose its outer circumferential surface, a terminal portion of the second conductor comprises an opening; the cable assembly comprises a canted coil spring; the first conductor is secured to the opening of the second conductor by means of the canted coil spring, wherein the canted coil spring is provided in an annular compartment formed by a groove provided in the first conductor and/or a groove provided in the opening of the second conductor as required by this claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831